UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6284


RICKY LEANDER GAMBLE,

                Plaintiff - Appellant,

          v.

GEORGE KENWORTHY; OLIVER S. MUHAMMAD; KHALIL AKBAR; CHAPLAIN
HOVIS,

                Defendants – Appellees,

          and

CHAPLAIN GIDDIONS,

                Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:12-ct-03053-F)


Submitted:   May 21, 2015                     Decided:   May 27, 2015


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ricky Leander Gamble,   Appellant Pro Se.  Kimberly D. Grande,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ricky    Leander   Gamble        appeals   the   district    court’s       order

granting       Defendants’    summary      judgment     motion     on    his    claims

alleging Defendants violated his First Amendment rights, as well

as his rights under the Religious Land Use and Institutionalized

Persons Act, 42 U.S.C. §§ 2000cc to 2000cc-5 (2012).                           We have

reviewed the record and find no reversible error.                       Accordingly,

we affirm the district court’s judgment.                  Gamble v. Kenworthy,

No. 5:12-ct-03053-F (E.D.N.C. Feb. 12, 2015).                    We dispense with

oral   argument     because       the    facts    and   legal    contentions       are

adequately      presented    in    the    materials     before   this     court    and

argument would not aid the decisional process.



                                                                               AFFIRMED




                                           2